DETAILED ACTION
Applicant's amendment filed 19 July 2022 is acknowledged.  Claims 1-44, 47-58, and 60-64 have been cancelled.  Claim 45 has been amended.  Claims 65-71 have been added.  Claims 45, 46, 59, and 65-71 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 66, second occurrence, has been renumbered claim 69.

Information Disclosure Statement
The information disclosure statement filed 19 July 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miklos Gaszner on 08 August 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1-44. (Canceled) 
45.	(Currently amended) A protein comprising a D Domain (DD) target binding domain fused to an AFP p26 polypeptide, wherein the DD specifically binds CD123 
46-58.	(Canceled) 
59.	(Previously Presented) A pharmaceutical composition comprising the protein of claim 45. 
60-64.	(Canceled)
65.	(Previously Presented) The protein of claim 45, wherein the DD is fused to AFP p26 through a linker.
66.	(Currently Amended) The protein of claim [[46]] 45, wherein the DD comprises the amino acid sequence of SEQ ID NO: 337, 339, 340, 341, 343, 344,  345, 346, 347, 348, 349, 351, 352, 353, 354, 355 or 356.
67.	(Previously Presented) An isolated nucleic acid encoding the protein of claim 45.
68.	(Canceled) 
69. 	(Previously Presented) An isolated nucleic acid encoding the protein of claim 66.
70.	(Currently Amended) A pharmaceutical composition comprising the protein of claim [[46]] 65.
71.	(Previously Presented) A pharmaceutical composition comprising the protein of claim 66. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s amendments obviated the rejections of record.  None of WO2016164305 (IDS), WO2016164308 (IDS), US10662248 (IDS), US11377482 (IDS), or co-pending application no. 16/824,809 teach or suggest fusion proteins of D Domains that bind CD123 and that are linked to an AFP p26 protein.  An updated search of the prior art also did not identify any additional references.  Claim 45 as amended by the Examiner’s amendment recites a genus of DD that bind CD123.  Applicant described D domains generally in WO2016164305 (IDS) and WO2016164308 (IDS), and the instant application provides over 400 diverse species of D Domains that bind CD123.  
Claims 45, 59, 65-67, and 69-71 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643